Citation Nr: 0941143	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee medial meniscectomy with mild 
medial compartment and patellofemoral chondritis.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee prior to April 27, 
2006, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to November 
1978 and from April 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which continued the 10 percent 
evaluation assigned to each of the Veteran's right knee 
disabilities in the April 2000 rating decision.  

These claims have been before the Board in February 2004 and 
July 2008.  The most recent remand sought clarification of 
the RO's July 2006 rating decision, and the Board was unaware 
of the RO's February 2008 rating decision that found the July 
2006 rating decision to be in clear and unmistakable error in 
the evaluation of the right knee condition and in assigning 
an effective date of October 13, 2005.  

The July 2006 rating decision continued the evaluation of 10 
percent for the Veteran's right knee degenerative arthritis 
under Diagnostic Code (DC) 5010 and assigned a 20 percent 
evaluation under DC 5260 for right knee medial meniscectomy 
with mild medial compartment and patellofemoral chondritis 
based on evidence of flexion limited to 30 degrees in the 
April 27, 2006 VA examination.  October 13, 2005 was assigned 
as the effective date for the increase and was said to be the 
date of claim.  

The February 2008 rating decision found that the rating 
schedule specifically directs that the 10 percent rating 
based on X-ray findings of arthritis is not to be combined 
with ratings based on limitation of motion.  Therefore, a 20 
percent evaluation was assigned for the Veteran's right knee 
degenerative arthritis under the combination of DC 5010 and 
DC 5260, and the effective date was determined to be April 
27, 2006, which was the date of the examination.  A 10 
percent evaluation was assigned to the Veteran's right knee 
medial meniscectomy with mild medial compartment and 
patellofemoral chondritis under DC 5259 from August 12, 1999.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The preponderance of the evidence indicates that the 
Veteran's service-connected residuals of a right knee medial 
meniscectomy with mild medial compartment and patellofemoral 
chondritis is not productive of subluxation or more than 
slight instability, nor is it manifested by recurrent 
episodes of locking with pain and effusion into the joint.  

3.  From January 29, 2002, the Veteran's degenerative 
arthritis of the right knee is manifested by arthritis with 
painful limitation of motion; it is productive of limitation 
of flexion to 45 or 50 degrees and limitation of extension to 
five or 10 degrees.  

4.  From April 27, 2006, the Veteran's degenerative arthritis 
of the right knee is manifested by arthritis with painful 
limitation of motion; it is productive of limitation of 
flexion to 30 degrees and limitation of extension to 0 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee medial meniscectomy with mild medial compartment 
and patellofemoral chondritis have not been met. 38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.16, 4.71a, DC 5257, 5258, 5259 (2009).

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee prior to January 29, 
2002, have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2009).  

3.  The criteria for an increased rating of 20 percent 
rating, but no more than 20 percent, for degenerative 
arthritis of the right knee, from January 29, 2002 to April 
27, 2006, have been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.40, 4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2009).

4.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee from April 27, 2006 
have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
issued VCAA notification letters in November 2001, July 2002, 
March 2004, October 2005, January 2006, and July 2008, which 
informed him of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, --- 
F.3d ----, 2009 WL 2835434 (Fed.Cir.).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2001 VCAA letter was issued prior to 
the February 2002 rating decision on appeal; thus, VCAA 
notice was timely.  Although further notice was issued after 
the rating decision, the case was readjudicated in the June 
2009 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  The Board also notes that 
the Veteran has not demonstrated or even pled prejudicial 
error.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private medical records, 
and VA examinations and contract examinations.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2009).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).


Law and Regulation

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259, a 10 percent rating is warranted for: "cartilage, 
semilunar, removal of, symptomatic."  The 10 percent rating 
is the maximum rating provided for under DC 5259.  38 C.F.R. 
§ 4.71a.  

DC 5010 provides that arthritis due to trauma that is 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under DC 5013 to 
5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (DC) and limitation of extension (DC 
5261) of the same knee joint).

Factual Background

The Veteran contends, in essence, that his residuals of a 
right medial meniscectomy with mild medial compartment and 
patellofemoral chondritis and degenerative arthritis of his 
right knee have worsened.  

In August 1999, the Veteran filed for service connection for 
a right knee disability.  In February 2000, the Veteran had a 
VA contract examination in which he reported an in-service 
right knee sports injury in 1975 and continued instability 
and swelling afterward.  He had undergone an arthroscopy and 
partial meniscectomy in February 1993; these records have 
since become associated with the claims file.  His current 
range of motion was limited due to pain, as he could 
partially squat to about 80 percent of normal, complaining of 
pain in the right knee.  There were no objective findings of 
weakness, lack of endurance, fatigability on range of motion, 
or gross instability.  The Veteran was diagnosed as having 
status-post right medial meniscectomy with mild medial 
compartment and patellofemoral chondritis, old medial 
collateral ligament calcifications, secondary to probable 
avulsion tear of the mediolateral ligament and subsequent 
ossification.  

VA treatment records from March 2000 through October 2001 
showed that the Veteran also had bilateral patello-femoral 
syndrome and bilateral knee pain.  He stated that his right 
knee injury interfered with his work and recreational 
activities.  No objective evidence of instability was found.  
In March 2000, his right knee had flexion to 110 degrees and 
extension to 0 degrees.  He wore a knee brace, and he also 
complained of left knee pain.  

A November 2001 VA MRI of the Veteran's right knee revealed 
that the bone marrow and osseous structures were within 
normal limits.  There was evidence of a complex tear of the 
right medial meniscal posterior horn, but the lateral 
meniscus, cruciate, and collateral ligaments were within 
normal limits.  Due to his pes planus, a medial unloading 
brace was prescribed instead of a shoe orthotic.  
Additionally, the Veteran was found to have effusion and 
crepitus with range of motion.  He had an injection of pes 
anserine bursa three months earlier and an interarticular 
steroid injection five years earlier, both without benefit.  

A January 2002 VA examination diagnosed the Veteran as having 
a service-connected bilateral knee injury with internal 
debridement and severe range of motion deficits in both 
knees.  He complained of locking, buckling, and popping in 
both knees as well as increased pain with sitting for long 
periods and walking upstairs and on inclines.  He had a 
slight right-sided limp and wore braces on both knees.  His 
right knee had extension to 5 or 10 degrees, flexion to 45 or 
50 degrees.  Pain was at rest and with flexion greater than 
50 to 80 degrees.  An X-ray of the Veteran's knees found 
ossification of the origin of the medial collateral ligament 
on the right, consistent with old trauma.  Small joint 
effusions were identified bilaterally.  There was normal bone 
alignment at the bone joints and no evidence of significant 
degenerative change.  The Veteran had a positive bilateral 
varus/valgus stress test, anterior drawer sign, and 
McMurray's test.  

In March 2004, the Veteran underwent another VA examination.  
The Veteran had an antalgic gait and wore bilateral down-
loading knee braces.  He had normal alignment and no 
effusions or patellar subluxations.  He had right knee 
extension 0 to 60 degrees, flexion 0 to 90 degrees, with 
complaints of pain at 60 and 90 degrees.  The Veteran could 
only complete three of the 10 repetitive extensions and 
flexions of his right knee, from 0 to 40 degrees, with 
limited range of motion and subjective complaints of pain.  
There was no objective evidence of weakness, fatigue, lack of 
endurance, incoordination or easy fatigability.  There was no 
atrophy or ankylosis in the knees.  He had negative 
varus/valgus stress tests, McMurray's, Lachman's, and 
drawer's sign.  An April 2003 X-ray showed no evidence of 
acute bilateral knee osseous injury or significant 
degenerative disease.  On his right knee, the X-ray showed a 
small well corticated bone fragment adjacent to the medial 
femoral condyle, likely from an old trauma.  He was diagnosed 
as having complaints of chronic bilateral knee pain, greater 
on the right, with no objective evidence of functional 
impairments.  The examiner opined that the Veteran was not 
precluded from gainful employment.  Although he could not 
perform heavy labor, he could pursue sedentary occupations 
without undue strain.  

An April 2006 contract VA examination found that the 
Veteran's degenerative arthritis of his right knee and medial 
meniscectomy with mild medial compartment and patellofemoral 
chondritis of his right knee have progressed to cause a left 
knee mild strain and early degenerative joint disease.  The 
Veteran complained of stiffness, pain, and feeling that his 
knee would give out.  The Veteran had an abnormal gait due to 
limping and favoring his right leg.  His right knee was 
negative for effusion, swelling, or medial and lateral 
instability.  The anterior drawer sign was negative, and the 
examiner questioned the positive McMurray's test on the 
medial side.  His right knee had normal range of motion, but 
there was crepitus and limitation due to pain.  He had no 
limitation of motion due to fatigue, weakness, lack of 
endurance, or incoordination after repetitive use or during a 
flare-up.  There was no ankylosis.  He had flexion to 30 
degrees, with pain throughout, and extension to 0 degrees.  
The Veteran had limitations of very heavy lifting and 
postural limitations of frequent kneeling, crouching, 
crawling, climbing, and squatting.  An X-ray taken by a 
private physician showed that his patella was intact and in a 
normal position.  

The Veteran had another VA examination in November 2008, and 
the claims file was reviewed.  The Veteran had an antalgic 
gait and abnormal weight bearing.  He had right knee flexion 
0 to 140 degrees and pain began at 30 degrees, but he had no 
additional limitation of motion on repetitive use with either 
flexion or extension.  The osseous structures of the knee 
were without evidence of fracture, dislocation, or 
subluxation.  There was normal bone mineralization.  There 
was mild medial compartment osteoarthritic changes, with 
narrowing and osteophyte formation.  Adjacent soft structure 
tissues were within normal limits.  There was no evidence of 
suprapatellar joint effusion.  The Veteran was diagnosed as 
having mild medial compartment osteoarthritis, but he had no 
evidence of acute right knee osseous injury.  The examiner 
opined that the Veteran's right knee disability had no 
significant occupational effect, and it had only mild effects 
on his daily living.  

Analysis

In weighing the Veteran's statements, treatment records and 
VA examinations of record, the Board concludes that the 
evidence does not support a rating in excess of 10 percent 
for the Veteran's right knee medial meniscectomy with mild 
medial compartment and patellofemoral chondritis under 
38 C.F.R. § 4.71(a).  See DC 5259.  However, the evidence 
supports a rating of 20 percent from January 29, 2002, but it 
does not support a rating in excess of 20 percent after April 
27, 2006, for right knee degenerative arthritis under 
38 C.F.R. § 4.71(a).  See DC 5010, 5260, 5261.  

After review of the medical evidence of record, the Board 
notes that there is no objective evidence regarding whether 
the right knee disability is productive of instability.  The 
February 2000 and April 2006 examinations specifically did 
not find objective evidence of instability, and the November 
2008 examination was negative for subluxation.  Accordingly, 
a separate compensable rating for the Veteran's right knee 
medial meniscectomy with mild medial compartment and 
patellofemoral chondritis due to lateral instability or 
recurrent subluxation is not warranted.  See 38 C.F.R. 
§ 4.71(a), DC 5257; VAOPGCPREC 23-97.  

There is no medical evidence of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Thus a rating under DC 5258 is not 
warranted.  38 C.F.R. § 4.71(a).  Although in November 2001 
and January 2002 he had effusion, no effusion was found in 
the March 2004 and April 2006 VA examinations.  Additionally, 
the Veteran has not been found to have dislocated semilunar 
cartilage.  Rather, he has been correctly rated under DC 5259 
for removal of semilunar cartilage.  

The Board finds, however, that a rating of 20 percent for 
degenerative arthritis of his right knee and limited range of 
motion is warranted prior to April 27, 2006.  His January 29, 
20002 VA examination showed that he also had limitation of 
extension.  However, a rating in excess of 20 percent after 
April 27, 2006 is not warranted.  

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See 38 C.F.R. § 4.71(a); 
VAOPGCPREC 9-04.  In the January 2002 VA examination, the 
examiner found that the Veteran had severe range of motion 
deficits, as his flexion was limited to 45 or 50 degrees and 
his extension was limited to 5 or 10 degrees.  Therefore, 
from January 29, 2002, the Veteran is entitled to separate 10 
percent ratings for limitation of extension and limitation of 
flexion.  38 C.F.R. § 4.71, DC 5260, 5261.  In the April 2006 
VA contract examination, his flexion was limited to 30 
degrees and his extension to 0 degrees.  He was no longer 
entitled to compensation under DC 5261 for limitation of 
extension, but he was entitled to 20 percent for limitation 
of flexion under DC 5260, as has been correctly determined in 
the February 2008 rating decision.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
should be considered in conjunction only with a diagnostic 
code predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Board finds no evidence of record that supports a rating 
in excess of 20 percent from January 29, 2002 for the 
Veteran's arthritis with limitation of motion of the right 
knee based on the criteria set forth in DeLuca, even with 
consideration of VAOPGCPREC 9-04.  Specifically, there is no 
medical evidence to show that the Veteran has pain or flare-
ups of pain, supported by objective findings, that result in 
additional limitation of flexion or extension to a degree 
that would support a rating in excess of 10 percent prior to 
January 29, 2002, or in excess of 20 percent after January 
29, 2002, or a separate compensable rating, nor is there 
medical evidence of fatigue, weakness, incoordination or any 
other symptom or sign that results in such additional 
limitation of motion.  In November 2008, although his flexion 
showed improvement and was 0 to 140 degrees, pain began at 30 
degrees.  His 20 percent rating under DC 5260 sufficiently 
compensates for his pain, as the November 2008 VA examiner 
did not note any additional limitations of motion due to 
pain.  

Finally, there is no evidence of ankylosis, as the March 2004 
and April 2006 VA examinations specifically found.  38 C.F.R. 
§ 4.71(a), DC 5256.  

For the reasons stated above, the Board finds that a rating 
in excess of 10 percent for the Veteran's right knee medial 
meniscectomy with mild medial compartment and patellofemoral 
chondritis is not warranted; a 20 percent rating for the 
Veteran's right knee degenerative arthritis is warranted from 
January 29, 2002, but the preponderance of the evidence is 
against a rating in excess of 20 percent after April 27, 
2006.  As the preponderance of the evidence is against part 
of the appeal, the benefit of the doubt doctrine does not 
apply.  See Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
There has been no showing by the Veteran that his service-
connected right knee disabilities has necessitated frequent 
hospitalizations.  The degree of disability shown is not 
consistent with marked interference with employment.  Thus, 
the criteria for submission for assignment of an 
extraschedular rating for his right knee disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996);  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 10 percent for right 
knee medial meniscectomy with mild medial compartment and 
patellofemoral chondritis is denied.  

Entitlement to a rating in excess of 10 percent from August 
12, 1999 to January 29, 2002 for degenerative arthritis of 
the right knee is denied.

Entitlement to a rating of 20 percent, but no more than 20 
percent, from January 29, 2002 to April 27, 2006, for 
degenerative arthritis of the right knee is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to a rating in excess of 20 percent after April 
27, 2006 for degenerative arthritis of the right knee is 
denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


